NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



CURTIS JAY HOLZSCHUH,              )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D18-3681
                                   )
EILEEN WYATT HOLZSCHUH,            )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 5, 2019.

Appeal from the Circuit Court for Polk
County; Roger A. Alcott, Senior Judge.

Curtis Jay Holzschuh, pro se.

Eileen Wyatt Holzschuh, pro se.



PER CURIAM.


              Affirmed.


LaROSE, C.J., and KHOUZAM and SLEET, JJ., Concur.